Exhibit 10.1




SECURITIES PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (this “Agreement”), executed on this ___ day
of August, 2009, is made and entered into by and between Ethos Environmental,
Inc., a Nevada corporation, with its principal executive offices located at 6800
Gateway Park Drive San Diego, California  92154 (the “Company”), and
________________________________ (the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D promulgated thereunder, the
Company desires to issue and sell to Purchaser, and Purchaser desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement; and,

WHEREAS, the Purchaser desires to purchase and the Company desires to issue and
sell to the Purchaser, in each case upon the terms and subject to the conditions
set forth in this Agreement: (i) 10% convertible promissory note of the Company
in the aggregate principal amount of one hundred thousand dollars ($100,000) (a
“Note”), and (ii) common stock purchase warrants to purchase shares of the
Company’s par value $.0001 common stock (a “Warrant” or the “Warrants”).

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the Company and the
Purchaser hereby agree as follows:

1.

Purchase and Sale of Units.

(a)

Sale and Issuance of Units.  Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at the Closing (as defined below),
and upon payment of the Purchase Price (as defined below), the Company agrees to
sell and issue to the Purchaser each of the following (a “Unit”). The Unit shall
consist of the following:

(i)

a convertible promissory note in substantially the form attached to this
Agreement as Exhibit A (the “Note”), with a term of two year, which may be
convertible into common stock of the Company on the terms stated therein;

(ii)

a common stock purchase warrant, in the form of Exhibit B (the “Warrant”), for
the right to purchase that number of shares of Company Common Stock equal to
100,000 shares, which shall be exercisable immediately and have a three year
term of exercise at an exercise price of $0.30 per share; and,

(iii)

an incentive bonus allotment of shares of the Company’s common stock as fully
set forth in the Note (the “Incentive Shares”).    

 (b)

Form of Payment.  On the Closing Date: (i) the Purchaser shall pay the Purchase
Price (as hereinafter defined) for the Unit at the Closing (as defined below) by
wire transfer of immediately available funds to the Company, in accordance with
the Company’s written wiring instructions, and (ii) the Company shall deliver
such Notes and Warrants duly executed on behalf of the Company, to such
Purchaser, against delivery of such Purchase Price.

(c)

Closing Date.  Subject to the satisfaction (or written waiver) of the conditions
thereto set forth in Section 5 and Section 6 below, the date and time of the
issuance and sale of the Notes and the Warrants pursuant to this Agreement (the
“Closing Date”) shall be 10:00 a.m., Pacific time, on the date first written
above, or such other mutually agreed upon time.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
at such location as may be agreed to by the parties and may be undertaken
remotely by facsimile or other electronic transmission.




(d)

Separate Agreements and Sales.  The Company’s agreements with the Purchaser are
separate agreements.

(e)

Purchase Price.   The Purchase Price for the Unit is $100,000.00 (the “Purchase
Price”).





--------------------------------------------------------------------------------




2.

Representations and Warranties of the Purchaser.  The Purchaser represents and
warrants to the Company that:

(a)

Investment Purpose.  As of the date hereof, the Purchaser is purchasing the
Notes and the Warrants and the shares of Common Stock issuable upon exercise
thereof (the “Warrant Shares” and, collectively the Notes,  Warrants, and Bonus
Shares the “Securities”) for its own account and not with a view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act; provided, however, that by
making the representations herein, the Purchaser does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.




(b)

Accredited Investor Status.  The Purchaser is an “accredited investor,” as that
term is defined in Rule 501(a) of Regulation D promulgated under the Securities
Act (an “Accredited Investor”), and Purchaser has completed the “Investor
Questionnaire” as attached hereto as Annex B.

(c)

Reliance on Exemptions.  The Purchaser understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

(d)

Information.  The Purchaser and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by the Purchaser or its advisors.  The Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of the Company.
Notwithstanding the foregoing representations, neither such inquiries nor any
other due diligence investigation conducted by Purchaser or any of its advisors
or representatives shall modify, amend or affect Purchaser’s right to rely on
the Company’s representations and warranties contained in Section 3 below.  

(e)

No Governmental Review.  The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.

(f)

Transfer or Resale.  The Purchaser understands that:

(i)

the sale or resale of the Securities has not been and is not being registered
under the Securities Act or any applicable state securities laws, and the
Securities may not be transferred unless:

(A)

the Securities are sold pursuant to an effective registration statement under
the Securities Act,

(B)

the Purchaser shall have delivered to the Company, at the cost of the Company, a
customary opinion of counsel that shall be in form, substance and scope
reasonably acceptable to the Company, to the effect that the Securities to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration,

(C)

the Securities are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the Securities Act (or a successor rule) (“Rule 144”)) of the
Purchaser who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 2(f) and who is an Accredited Investor,

(D)

the Securities are sold pursuant to Rule 144, or

(E)

the Securities are sold pursuant to Regulation S under the Securities Act (or a
successor rule) (“Regulation S”),

and, in each case, the Purchaser shall have delivered to the Company, at the
cost of the Company, a customary opinion of counsel, in form, substance and
scope reasonably acceptable to the Company;





2




--------------------------------------------------------------------------------




 (ii)

neither the Company nor any other person is under any obligation to register
such Securities under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.  

 (g)

Legends.  The Purchaser understands that the Securities shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for such Securities):




“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended.  The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
or Regulation S under said Act.”

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws: (i)
such Security is registered for sale under an effective registration statement
filed under the Securities Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold or (ii) such holder provides
the Company with a reasonable and customary opinion of counsel to the effect
that a public sale or transfer of such Security may be made without registration
under the Securities Act.  The Purchaser agrees to sell all Securities,
including those represented by a certificate(s) from which the legend has been
removed, in compliance with applicable prospectus delivery requirements, if any.

(h)

Authorization; Enforcement.  Each  document to which the Purchaser is a party:
(i) has been duly and validly authorized, (ii) has been duly executed and
delivered on behalf of the Purchaser, and (iii) will constitute, upon execution
and delivery by the Purchaser thereof and the Company, the valid and binding
agreements of the Purchaser enforceable in accordance with their terms, except
to the extent limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights and general principles of equity that restrict the
availability of equitable or legal remedies.

(i)

Residency.  The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.




3.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchaser as of the date hereof (unless the context
specifically indicates otherwise) that:

(a)

Organization and Qualification.  The Company is a corporation or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted.    




(b)

Authorization.  All corporate action on the part of the Company, its officers
and directors necessary for the authorization, execution and delivery of this
Agreement and the authorization, sale, issuance and delivery of the Units, and
the performance of all obligations of the Company hereunder and thereunder has
been taken or will be taken prior to the Closing.  This Agreement when executed
and delivered by the Company, shall constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.





3




--------------------------------------------------------------------------------

(c)

SEC Documents; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein, being
hereinafter referred to herein as the “SEC Documents”).  The SEC Documents are
in the form available to the public via the SEC’s EDGAR system.  




(d)

No General Solicitation. Neither the Company nor any person participating on the
Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the Securities being offered
hereby.




(e)

Finder’s Fee.  The Company  may pay, where applicable, a reasonable finder's fee
(the “Fee”), not to exceed 10% of the Purchase Price.  




4.

Covenants.  In addition to the other agreements and covenants set forth herein,
the applicable parties hereto hereby covenant as follows:

(a)

Stop Orders.  The Company will advise the Purchaser promptly after it receives
notice of issuance by the SEC, any state securities commission or any other
regulatory authority of any stop order or of any order preventing or suspending
any offering of the Securities, or of the suspension of the qualification of the
Common Stock of the Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.




(b)

Form D; Blue Sky Laws.  The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Purchaser promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Securities for sale to the Purchaser at the applicable
closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Purchaser on or prior to the Closing Date.




(c)

Authorization and Reservation of Shares.  The Company shall at all times have
authorized, and reserved for the purpose of issuance, a sufficient number of
shares of Common Stock to provide for the full conversion or exercise of the
outstanding Notes and Warrants and issuance of the Warrant Shares in connection
therewith (based on the Exercise Price of the Warrants in effect from time to
time) and as otherwise required by the Notes (collectively, the “Reserved
Amount”).  The Company shall not reduce the number of shares of Common Stock
reserved for issuance upon exercise of the Warrants.  If at any time the number
of shares of Common Stock authorized and reserved for issuance (“Authorized and
Reserved Shares”) is below the Reserved Amount, the Company will promptly take
all corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet the Company’s obligations under this
Section 4(d), in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting the shares of the Company’s officer’s and directors in favor of an
increase in the authorized shares of the Company to ensure that the number of
authorized shares is sufficient to meet the Reserved Amount.  The Company shall
use its best efforts to obtain such stockholder approval within thirty (30) days
following the date on which the number of Reserved Amount exceeds the Authorized
and Reserved Shares.

(d)

Corporate Existence.  So long as a Purchaser beneficially owns any Notes or
Warrants, the Company shall maintain its corporate existence and shall not sell
all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets, where the surviving or successor entity in such transaction: (i) assumes
the Company’s obligations hereunder and under the agreements and instruments
entered into in connection herewith and (ii) is a publicly-traded corporation
whose Common Stock is listed for trading on the OTCBB, Nasdaq National Market,
Nasdaq Capital Market, American Stock Exchange or New York Stock Exchange.








4




--------------------------------------------------------------------------------

5.

Conditions to the Company’s Obligation to Sell.  The obligation of the Company
hereunder to issue and sell the Notes and Warrants to a Purchaser at the Closing
is subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

(a)

The applicable Purchaser shall have executed this Agreement, and delivered the
same to the Company.

(b)

The applicable Purchaser shall have delivered the Purchase Price in accordance
with Section 1(b) above.

(c)

The representations and warranties of the applicable Purchaser shall be true and
correct in all material respects, and the applicable Purchaser shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the applicable Purchaser at or prior to the Closing Date.

(d)

No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.




6.

Conditions to the Purchaser’s Obligation to Purchase.  The obligation of the
Purchaser hereunder to purchase the Notes and Warrants at the Closing is subject
to the satisfaction, at or before the Closing Date of each of the following
conditions, provided that these conditions are for such Purchaser’s sole benefit
and may be waived by such Purchaser at any time in its sole discretion:

(a)

to such Purchaser duly executed Notes (in such denominations as the Purchaser
shall request) and Warrants in accordance with Section 1(b) above.

(b)

The representations and warranties of the Company shall be true and correct in
all material respects, and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. (c)  No litigation, statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which prohibits the consummation
of any of the transactions contemplated by this Agreement.




7.

Governing Law; Jurisdiction.  This agreement shall be enforced, governed by and
construed in accordance with the laws of the state of California applicable to
agreements made and to be performed entirely within such state, without regard
to the principles of conflicts of law.  

 8.

Miscellaneous.

(a)

Counterparts; Signatures by Facsimile.  This Agreement may be executed in one or
more counterparts (with the Purchaser executing the counterpart in the form of
Annex A hereto.  Each of such counterparts shall be deemed an original, and all
of which shall, when taken together, constitute one and the same agreement, and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  This Agreement, once executed by a party
(including in the manner described above), may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

(b)

Headings.  The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.  

(c)

Severability.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.





5




--------------------------------------------------------------------------------

(d)

Entire Agreement; Amendments.  This Agreement, the other Transaction Documents
and the instruments, documents and schedules referenced herein contain the
entire understanding of the parties with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor any Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the Company
and a majority in interest of the Purchaser.

(e)

Notices.  Any notices required or permitted to be given under the terms of this
Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile transmission and shall be effective
five days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile transmission, with
printed confirmation of receipt, in each case addressed to a party.  The
addresses for such communications shall be:







If to the Company:

Ethos Environmental, Inc.

6800 Gateway Park Drive

San Diego, Ca 92154

Attention: Mr. Corey Schlossmann, Chairman and CEO

Telephone: 619-575-6800

Facsimile:  619.575.9300




If to a Purchaser:  

To the address and fax number set forth immediately below such Purchaser’s name
on the counterpart signature pages hereto.




Each party shall provide notice to the other party of any change in address,
telephone or facsimile number.




(f)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.  Neither the Company
nor any Purchaser shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.  Notwithstanding the
foregoing, but subject to the provisions of Section 2(f) hereof, any Purchaser
may, without the consent of the Company, assign its rights hereunder to any
person that purchases Securities in a private transaction from a Purchaser or to
any of its “affiliates,” as that term is defined under the Exchange Act.




(g)

Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.




(h)

Survival; Indemnification; Limitation on Liability.  




(i)

The representations and warranties of the Purchaser and the Company set forth in
Sections 2 and 3 hereof shall survive for 18 months following the Closing Date
notwithstanding any due diligence investigation conducted by or on behalf of the
Purchaser or the Company, as applicable. The agreements and covenants of the
Company set forth in Section 4 shall survive for so long as any Purchaser
beneficially owns any Securities.  




(ii)

The Company agrees to indemnify and hold harmless the Purchaser and all of their
respective officers, directors, employees, agents and representative from and
against any and all claims, costs, expenses, liabilities, obligations, losses or
damages (including reasonable legal fees) of any nature (“Losses”), incurred by
or imposed upon any such party arising as a result of or related to any actual
or alleged breach by the Company of any of its representations, warranties and
covenants set forth in Sections 3 and 4 hereof or any of its covenants,
agreements and obligations under this Agreement or any other Transaction
Document.  




(iii)

The Purchaser agrees, severally but not jointly, to indemnify and hold harmless
the Company and its officers, directors, employees and agents for Losses arising
arising as a result of or related to any actual or alleged breach any breach by
such Purchaser of any of its representations or warranties set forth in Section
2 hereof or any of its covenants, agreements and obligations under this
Agreement or any other Transaction Document.








6




--------------------------------------------------------------------------------

(i)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(j)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.







ETHOS ENVIRONMENTAL, INC.










By: ________________________________

       Name: Corey P. Schlossmann

       Title: CEO




PURCHASER:




The Purchaser executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.








7




--------------------------------------------------------------------------------







Annex A




Securities Purchase Agreement

Purchaser Counterpart Signature Page




IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: _____________________________________________________________

Signature of Authorized Signatory of Purchaser:
______________________________________

Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Purchaser:
______________________________________________________

Fax Number of Purchaser:
________________________________________________________

Address for Notice of Purchaser:




______________________________________________________________________________




______________________________________________________________________________







Address for Delivery of Securities for Purchaser (if not same as above):




______________________________________________________________________________




______________________________________________________________________________




Subscription Amount: $______________________________________







Number of Units Purchased: __________________________________







Principal Amount of Note:  $__________________________________







Warrant Shares: ____________________________________________














8




--------------------------------------------------------------------------------

Annex B




 PURCHASER QUALIFICATION QUESTIONNAIRE

(Confidential)

ETHOS ENVIRONMENTAL, INC.

A NEVADA CORPORATION




This Questionnaire is being given to each individual who has expressed an
interest in purchasing Shares and becoming a security-holder in the Company.
 The proposed sale of the Units is a “Private Placement” proposed to be
effective without registration under the Securities Act of 1933 (the “Act”) on
the basis of the exemption set forth in section 4(2) of the Act and the
standards imposed by Regulation D promulgated by the Securities and Exchange
Commission under the Act.




The purpose of this Questionnaire is to assure the Company, that the proposed
Purchaser meets the standards imposed for application of that exemption
including, but not limited to, whether the proposed Purchaser qualifies as an
“accredited investor” as defined in rule 501 under the Act.  Your answers will
at all times be kept strictly confidential. However, by signing this
Questionnaire you agree that the Company may present this Questionnaire to such
parties as they deem appropriate if called upon under the law to establish the
availability under the Act of an exemption from registration of the private
placement or if the contents thereof are relevant to any issue in any action,
suit or proceeding to which the Company is a party or by which it may be bound.
 The undersigned realizes that this Questionnaire does not constitute an offer
by the Company or any sales agent to sell Shares but is a request for
information.




Please print your response to each question, and where the answer to any
question is “none” or “not applicable”, please so state.




Please complete and return this Questionnaire to:




Ethos Environmental, Inc.

6800 Gateway Park Drive

San Diego, Ca 92154

Attention: Mr. Corey P. Schlossmann, Chairman and CEO

Telephone: 619.575.6800

Facsimile:  619.575.9300




If you are in doubt as to the meaning or implication of any of the terminology
used in the Questionnaire, or as to the significance of any particular question,
please call the telephone number above.











9




--------------------------------------------------------------------------------

PURCHASER QUALIFICATION QUESTIONNAIRE

(Confidential)

ETHOS ENVIRONMENTAL, INC.

A NEVADA CORPORATION




Name:

 

Marital Status:

 

Social Security No.

 

Profession:

 




Check preferred mailing address

 

Residence:

 

 

 

 

 

Phone:

 

 

 

 

 

Business:

 

 

 

 

 

Phone:

 




CAPACITY:

1.

Are you acting as an individual purchasing the Units for your own personal
account?




¨Yes  

¨No     (If Yes Then Skip to #8)




2.

If you are not acting as an individual purchasing for your own personal account,
please specify the capacity in which you are acting (e.g. agent, trustee,
partner, corporate officer, joint tenant or tenant in common).




 

3.

If you represent an entity, when was the entity formed?  (Please provide the
filing date of the articles of incorporation, trust formation date or the
agreement or certificate of partnership, where applicable).




 

4.

In what state, territory, possession or foreign country was the entity formed?

 




5.

If you represent an entity such as a corporation, partnership, trust,
association, Joint Stock Company or other incorporated association, was such
entity organized for the purpose of acquiring the Units?    




¨Yes  

¨No   (If No Then Skip to #8)




6.

If the answer to question (5) is yes, please list in the space provided below
the names, addresses and telephone numbers of each beneficial owner of the
entity and supply the information requested in the remaining questions below
with respect to each beneficial owner of the entity. You may have each such
beneficial owner complete and sign a photocopy of this form.




Name

Address

City State Zip

Telephone

 

 

 

 

 

 

 

 

 

 

 

 




7.  

If you are not purchasing as an individual, then are you any one of the
following?




a.  

Any of the following institutions: bank (whether acting in its individual or
fiduciary capacity); insurance company; registered investment company or
business development company; licensed Small Business Investment Company; an
employee benefit plan subject to the Employee Retirement Income Security Act of
1974, if the investment decision is made by a “plan fiduciary” which is either a
bank, insurance company or investment advisor, or if the employee benefit plan
has total assets in excess of $5,000,000;




¨Yes

¨No





10




--------------------------------------------------------------------------------




b.  

Any private business development company as defined in the Investment Advisors
Act of 1940;




¨Yes

¨No




c.

Any tax-exempt organization described in section 501(c)(3) of the Internal
Revenue Code with total assets in excess of $5,000,000.




¨Yes

¨No




8.  

Individual gross income for most two most recent tax years:




Year: _________

Income: $_______________         




Year: ________

Income: $_______________




Joint income, with spouse, for two most recent tax years:




Year: _________

Income: $_______________         




Year: ________

Income: $_______________




9.

Estimated gross income, individual or combined with spouse, for current tax
year:  




$_____________________




10.  

Will your individual net worth, independently or jointly with your spouse,
exceed $1,000,000 at the time of purchase?




¨Yes

¨No




11.

Are you a director or executive officer of Ethos Environmental, Inc.?




¨Yes  

¨No

      

12.

Indicate the company employing you and, if less than five years please list
previous business activity or other employment during the last five years.




Employer

Date Employed

Your Title

 

 

 

 

 

 




13.  

Please circle the highest level of education you have achieved.




Elementary

High School

College/Graduate Level

Degrees

1 2 3 4 5 6 7 8

1  2  3  4

1 2 3 4 /1 2 3

 




15.

Has your business activity and/or employment experiences or other positions
previously or currently held by you provided you with sufficient knowledge and
experience in financial and business matters so that you are capable of
evaluating the merits and risks of this proposed investment?   




¨Yes

¨No




14.

Have you previously purchased securities, which were sold in reliance on the
private offering exemption from registration under the Securities Act of 1933,
or invested in limited partnerships or tax shelters?   




¨Yes

¨No








11




--------------------------------------------------------------------------------

15.

Please indicate the nature and extent of your present holdings in limited
partnerships or other private investment vehicles:




Number of investments:

 

 

Total Dollar Value:

Over  $20,000

 

 

Over  $50,000

 

 

Over $100,000

 

 

Over $200,000

 

 

No investments

 




16.  

Indicate tax shelter investments, if any, to date:




 

 




17.

In making the investments listed in answers 16 and 17, have you relied on the
advice of a Purchaser Representative (e.g. lawyer, accountant, investment
advisor)?




¨Yes

¨No




If yes, please indicate the name, address and telephone number of your Purchaser
Representative and the respective investments for which they give advice.




Name:

 

Address:

 

Telephone Number:

 

Investment:

 




18.

Does the above-named investment advisor have such knowledge and experience in
financial and business matters that he, she or they are capable of evaluating
the merits and risks of an investment in the Company?  




¨Yes

¨No




20.

Please indicate how long you have dealt with each advisor professionally and the
attributes, which qualify them to knowledgeably evaluate the merits and risks of
this investment.  (education, accounting certificates, SEC registration, etc.).




 




21.

If in connection with the proposed investment, you will receive advice from
bankers, lawyers, accountants, investment advisors, or other persons please give
the following information with respect to such person or persons:




¨Yes

¨No




Name

Profession

Address

Telephone

Contact ?

 

 

 

 

¨Yes ¨No

 

 

 

 

¨Yes ¨No

 

 

 

 

¨Yes ¨No




22.  

Can you bear the economic risks in and afford a complete loss of any investment
you may make by virtue of an investment in the Company and can you afford to
hold any investment therein for an indefinite period?




¨Yes

¨No








12




--------------------------------------------------------------------------------

23.  

Do you understand the nature of this particular investment in the Company and
the risks associated with such an investment?




¨Yes

¨No




24.  Are you purchasing these securities for investment and not with the intent
to resell them?




¨Yes

¨No




25.

In making your investment decision you have relied on your own examination of
the company and the terms of the Offering, including the merits and risks
involved and acknowledge that the Units have not been recommended by any federal
or state securities commission or regulatory authority or any securities
commission of any other country.  




¨Yes

¨No







PURCHASER ACKNOWLEDGMENT




I understand that the Company will be relying on the accuracy and completeness
of my responses to the foregoing questions and I represent and warrant to the
Company as follows:




1)  

The answers contained in the Questionnaire are complete and correct and may be
relied upon by the Company in determining whether this offering in connection
with which I have executed this Questionnaire is exempt from registration under
the Securities Act of 1933, pursuant to Rule 506 or otherwise;




2)  

I will notify the Company immediately of any material change in any statement
made herein occurring prior to the closing of any purchase by me of an interest
in the investment;




3)  

I personally have knowledge and experience in financial and business matters,
either alone or together with my professional advisors, to be capable of
evaluating the merits and risks of my investment in the Company.




IN WITNESS WHEREOF, I have executed this Questionnaire this _______ day of
____________, 2009.







______________________________

(signature)




______________________________

(print name)














13




--------------------------------------------------------------------------------







Exhibit A




Form of Convertible Note




















14




--------------------------------------------------------------------------------

Exhibit B




Form of Warrant




















15


